COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of L. Z., M. H. and N. U., children

Appellate case number:    01-19-00061-CV

Trial court case number: 2017-06000J

Trial court:              314th District Court of Harris County

        This Court issued an order on May 16, 2019 abating the appeal and remanding for the trial
court to hold a hearing to determine whether retained counsel Donnica Blackful had abandoned
the appellant and whether appellant was indigent and unable to pay for the reporter’s record
outstanding. The trial court held a hearing and appointed new counsel for appellant. Appointed
counsel Donald Crane has made an appearance. The Court’s order also requested a determination
whether appellant was indigent, but the trial court indicated in the hearing record that it had no
information upon which to determine indigence as no Statement of Inability to Afford Court Costs
had been filed.
        The appeal is ordered reinstated on the active docket. Appellant is ordered to file within
5 days of the date of this order the attached form Statement of Inability in the trial court. See
TEX. R. APP. P. 145(a). Appellant shall see that a supplemental clerk’s record with the Statement
of Inability and any trial court order concerning indigence is filed with this Court within 10 days
of the date of this order.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: __June 27, 2019__